Per Curiam.

The appeal in this case was taken July 22,1954, and was reached for argument on March 4, 1955. During the intervening period of more than seven months, no application was made for enlargement of time for argument of the appeal, as required by section 536 of the Code of Criminal Procedure, despite the fact that appellant was advised of the necessity of compliance therewith. No adequate reason has been given for this failure. In People v. Solomon (296 N. Y. 85) we cautioned the Bar concerning the necessity of observing the provisions of this statute. The appeal should be dismissed, on the court’s own motion.
Conway, Ch. J., Desmond, Dye, Ftjld, Fboessel, Van Voobhis and Btjbke, JJ., concur.
Appeal dismissed.